—Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 26, 1994, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a six-count indictment charging him with various drug-related crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. Although defendant agreed to accept a sentence of 2 to 6 years in prison as part of the plea bargain, he was ultimately sentenced to a term of 4 to 12 years in prison after he failed to appear at sentencing. Upon review of the record, we reject defendant’s claim that the sentence is harsh and excessive. Defendant was given Parker warnings at the time he entered his plea and offered no reasonable excuse for his failure to appear at sentencing. In view of this, as well as defendant’s criminal record and admitted involvement in drug-related activities, we find no reason to disturb County Court’s judgment.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.